Citation Nr: 0906464	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of meniscectomy of the right 
knee has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for back disability claimed as secondary 
to residuals of meniscectomy of the right knee has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.

In June 1977, the Board denied the Veteran's claims for 
service connection for postoperative residuals of right knee 
injury and a back disorder as secondary to right knee 
disability.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied the Veteran's petitions to reopen his 
previously denied claims for service connection for residuals 
of meniscectomy of the right knee and for spondylolisthesis 
of L5 and S1, claimed as secondary to right knee disability.  
The Veteran filed a notice of disagreement (NOD) in October 
2004, and the RO issued a statement of the case (SOC) in 
January 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

The Board notes that regardless of the RO's disposition of 
the petitions to reopen, the Board must address the question 
of whether new and material evidence has been received to 
reopen each claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Hence, the Board has characterized the 
matters on appeal, as reflected on the title page.

Also, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the "'factual basis' of a claim 
for purposes of 38 U.S.C. § 7104(b) is the veteran's disease 
or injury rather than the symptoms of the veteran's disease 
of injury."  In this case, it is clear that the Veteran was 
claiming a right knee disability and a back disorder 
secondary to the right knee disability in his claim of 1976 
and, as such, the Veteran's December 2003 claim must be 
construed as an attempt to reopen his previously denied 
claims for service connection for postoperative residuals of 
right knee injury and for a back disorder as secondary to 
right knee disability.

In July 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claims, as 
reflected in the October 2008 supplemental SOC (SSOC), and 
returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1977 decision, the Board denied the Veteran's 
claims for service connection for postoperative residuals of 
right knee injury and for a back disorder as secondary to 
right knee disability.  

3.  Evidence associated with the claims file since the 
Board's June 1977 denial is either cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate either claim, or 
raise a reasonable possibility of substantiating either 
claim.


CONCLUSIONS OF LAW

1.  The June 1977 Board decision that denied service 
connection for postoperative residuals of right knee injury 
and for a back disorder as secondary to right knee disability 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2008). 

2.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
residuals of meniscectomy of the right knee and for back 
disability as secondary to residuals of meniscectomy of the 
right knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, the veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2008 post-rating letter provided 
the Veteran with notice that, in order to reopen his 
previously denied claims for service connection for residuals 
of meniscectomy of the right knee and for back disability 
claimed as secondary to residuals of meniscectomy of the 
right knee, VA had to receive new and material evidence.  The 
letter defined what constituted new and material evidence 
specific to the reasons his claims were previously denied, 
consistent with Kent.  In this regard, the letter advised him 
that his claims were previously denied because there was no 
evidence that a chronic right knee condition was incurred 
during military service, and there was no evidence that a 
chronic back condition or injury was incurred during military 
service or that it was related to any service-connected 
disability.  The letter also informed him of the criteria to 
establish the underlying claims for service connection, to 
include on a secondary basis.  The letter also provided the 
Veteran with notice as to what information and evidence must 
be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the August 2008 is letter, and opportunity 
for the Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and post-service private 
medical records.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.

In July 2008, the Board remanded the matters primarily for 
the RO to provide further notice.  As discussed above, the RO 
provided this notice in August 2008.  Although the RO cited 
an April 1976 RO decision as the last final denial, the Board 
observes that the provided reasons for the denial are correct 
and applicable to the actual last final denial in the June 
1977 Board decision.  Thus, the Board finds that, as the RO 
substantially complied with the July 2008 remand directives, 
no further action in this regard is warranted.  See Dyment v. 
West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310.

In June 1977, the Board denied the Veteran service connection 
for postoperative residuals of right knee injury and for a 
back disorder as secondary to right knee disability.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  As 
reconsideration of the June 1977 Board denial has not been 
ordered, and no other exception to finality applies, that 
decision is final as to the evidence then of record.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a request to reopen right 
knee and back disabilities in December 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the June 1977 Board 
decision that denied the claims for service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the June 1977 decision, the Board denied the Veteran 
service connection for postoperative residuals of right knee 
injury because, while there was in-service trauma of the 
right knee, any such trauma was acute and transitory and 
resolved without residual disability, thus reflecting that 
there was no nexus between the subsequently diagnosed right 
knee disability and the in-service injury.  The Board then 
briefly noted that there was no remaining issue as to the 
back disability, as it had been claimed as secondary to the 
knee disability, and there was no evidence that it was 
related to service.  The evidence then before the Board 
included service treatment records, private medical records, 
a report of VA examination conducted in March 1976, and lay 
statements.  

Evidence received since the June 1977 final prior denial of 
claims for the conditions for which service connection is 
sought includes private treatment records and additional 
statements from the Veteran and his representative.  The 
Veteran maintains that his back disability is secondary to 
the right knee disability, rather than directly related to 
service.

The private treatment records are new in that they were not 
of record at the time of the June 1977 Board decision.  
However, they are not material for purposes of reopening the 
claims in that they do not address the question of whether 
the right knee disability is medically related to service-
the central question underlying both claims for service 
connection.

Without any competent evidence or opinion that the Veteran's 
current right knee disability had its onset in service or is 
otherwise related to the Veteran's active service, the new 
medical evidence received does not raise a reasonable 
possibility of substantiating either claim and, therefore, is 
not material for purposes of reopening either claim.

The only other relevant evidence received consists of 
statements from the Veteran's representative, on his behalf, 
and statements from the Veteran.  However, even if new, such 
lay assertions provide no basis for reopening either claim.  
To the extent that the Veteran and his representative are 
attempting to establish a medical nexus between each 
disability on the basis of assertions, alone, the Board notes 
that, as laypersons without the appropriate medical training 
or expertise, neither is competent to provide probative 
(i.e., persuasive) evidence on a medical matter.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, each of the claims turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen claims for service connection 
for residuals of meniscectomy of the right knee and for back 
disability claimed as secondary to residuals of meniscectomy 
of the right knee has not been received.  As such, the June 
1977 Board decision remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen 
either of the finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of meniscectomy of the right knee is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for back 
disability, claimed as secondary to residuals of meniscectomy 
of the right knee, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


